Citation Nr: 0214608	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  02-06 589	)	DATE
	)
	)


THE ISSUE

Whether the July 2001 Board of Veteran's Appeals (Board) 
decision which denied entitlement to an effective date 
earlier than March 11, 1992 for the grant of service 
connection for bilateral optic atrophy and determined that 
there was no clear and unmistakable error in the October 1976 
rating decision should be revised or reversed on the basis of 
clear and unmistakable error (CUE).    


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The moving party served on active duty from June 1973 to May 
1976.   

This matter comes before the Board on the moving party's 
motion for revision of a July 9, 2001 Board decision on the 
grounds of clear and unmistakable error (CUE).  The July 9, 
2001 Board decision denied entitlement to an effective date 
earlier than March 11, 1992 for the grant of service 
connection for bilateral optic atrophy and determined that 
the October 1976 rating decision should not be revised or 
reversed on the basis of CUE.    

In July 2001, the moving party filed a motion for 
reconsideration.  The motion was denied in October 2001.   

In October 2001, the moving party filed a motion for revision 
of the July 2001 Board decision on the basis of CUE.  


FINDINGS OF FACT

1.  The July 9, 2001 Board decision found that the effective 
date of March 11, 1992 for the grant of service connection 
for bilateral optic atrophy was appropriate and determined 
that there was no CUE in the October 1976 rating decision.  

2.  The Board's decision of July 9, 2001 was supported by 
evidence then of record; it is not shown that the correct 
facts as they were known at the time were not before the 
Board or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.



CONCLUSION OF LAW

The Board's July 9, 2001 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400 - 
20.1411 (2001); 66 Fed. Reg. 35902 (July 10, 2001)(to be 
codified at 38 C.F.R. § 20.1404(b)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to Board CUE; and then analyze the 
moving party's contentions and render a decision.

Factual Background

Service medical records show that at induction in May 1973, 
the moving party's distant vision of the right eye was 20/70 
corrected to 20/50, and 20/70 of the left eye corrected to 
20/30.  Near vision was measured at J12, corrected to J8 in 
the right eye, and J12, corrected to J3 in the left eye.  
Refractive error was noted under "summary of defects and 
diagnoses."  On the moving party's report of medical history 
form, it was noted that he wore glasses.

An August 1974 optometric report indicated unaided vision of 
the right eye to 20/100 and 20/70 of the left eye.  In 
October 1974, the moving party's eyes were irrigated after 
turpentine splashed in his face.  The examiner noted that the 
eyelashes appeared discolored.  No redness was noted in the 
eyes.

An optometric record from January 1976 showed unaided distant 
vision as 20/200 in both eyes.  Near vision was recorded as 
J-6 in both eyes, and by pinhole method vision was 20/80 
bilaterally.  Dull macular reflex was noted.  Diagnosis was 
progressive maculopathy and rule out Stargardt's maculopathy.  
In March 1976, vision of the right eye was 20/60, and 20/50 
in the right eye.  On May 10, 1976, vision bilaterally was 
20/100.  At separation (examination was May 31, 1976), 
distant vision of the right eye was 20/60, and distant vision 
of the left eye was 20/50; corrected vision was not 
indicated.  Summary of defects in block 74 of the report 
revealed defective vision uncorrected.

An August 1976 VA examination report indicates that the 
moving party stated that in the latter part of 1974, he went 
to the optometrist with complaints of eye pain with 
headaches, and blurred and unstable vision.  He stated that 
he was given a prescription for new glasses, and told to 
return in a year.  He stated that he returned in the latter 
part of 1975 with the same complaints, and that that an 
ophthalmologist told him that he had a degenerating eye 
disease that could not be cured or corrected, and that 
glasses would not do any good. 

Vision bilaterally was 20/100.  Stippling of the annular 
areas with marked pallor of both discs was noted.  Diagnosis 
was optic atrophy.  The examiner noted that the moving party 
had poor vision in 1973.

In an October 1976 rating decision, the RO denied service 
connection for bilateral optic atrophy, also diagnosed as 
hereditary macular degeneration.  The RO concluded that no 
permanent aggravation of the pre-existing eye condition was 
established beyond its natural progress.  The RO continued 
that the various readings of visual acuity over the service 
period and on the VA examination did not establish any 
continuous pattern of permanent aggravation.  The moving 
party received written notice of the October 1976 rating 
decision by letter in October 1976 and of his right to appeal 
therefrom; however, he failed to file a timely appeal and 
that decision became final.  38 U.S.C.A. § 20.1103.

In a March 1984 statement, the moving party alleged that his 
eye condition was aggravated by the duties in service. 

In an October 1984 rating decision, the RO informed the 
moving party that they had no choice but to deny his claim 
since he failed to report for his scheduled examination.  The 
moving party did not appeal this determination.

On March 11, 1993, the RO received the moving party's claim 
for service connection for eyes.  The moving party claimed 
that he filed a claim in 1985 at the Dillon VA offices in 
Dillon, South Carolina.

In May 1993, the RO granted service connection for optic 
atrophy, effective March 11, 1993.  The RO determined that 
there was evidence to conclude that the moving party's optic 
atrophy due to hereditary macular degeneration first 
manifested itself during service, and that service connection 
could be granted in light of the September 21, 1988 General 
Counsel opinion, and subsequent revision to M21-1. 

By rating decision dated July 1993, the RO assigned an 
effective date of March 11, 1992, for service connection for 
optic atrophy.

Pertinent Law and Regulations

Board CUE

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2001).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2001).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992. For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 
6 Vet. App. 40 (1993).  These cases will be discussed below.

CUE law and regulations in effect at the time of the July 9, 
2001 Board decision

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2000).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated, 

...CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error...If a 
claimant-appellant wishes to reasonably raise CUE 
there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of 
error...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is 
even stronger. 

The applicable regulations regarding service connection that 
were in effect at the time of the RO's October 1976 rating 
decision are described below.  Based on the regulations 
extant at the time of the October 1976 rating determination, 
in order to establish service connection for a disability, 
the evidence must demonstrate the presence of such disability 
and that it resulted from disease or injury incurred in or 
aggravated during service.  38 C.F.R. § 3.303 (1976).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1976).

History of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1976).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  
38 C.F.R. § 3.304(b) (2) (1976). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b) (1976).

The applicable regulations regarding the assignment of 
effective dates are described below.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2000).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 
38 C.F.R. § 3.400 (b) (2) (2000).

For a grant of service connection based on new and material 
evidence received after a final disallowance, the effective 
date will be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q) (ii) (2000).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2000).

In cases involving compensation awarded pursuant to a 
liberalizing law or approved VA issue, if a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  In order for a claimant to be 
eligible for a retroactive payment under these provisions, 
the evidence must show that the claimant met the eligibility 
criteria for the benefit on the effective date of the 
liberalizing provision.  38 C.F.R. § 3.114(a) (3) (2000).

Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Court has held that the VCAA is not applicable to motions 
for revision of a Board decision on the grounds of CUE.  In 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court stated that a request for revision of a previous 
decision on the basis of CUE was not an "application" or 
"claim for any benefit under the laws administered by the 
Secretary" for purposes of chapter 51 of title 38.  The 
Court held that a "claimant" as defined by the new § 5100 
includes a person applying for or seeking benefits under Part 
II or III of title 38, but cannot encompass a person seeking 
a revision of a final decision based upon CUE pursuant 
sections 5109A and 7111.  The Court found nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions. 

Discussion

The July 9, 2001 Board decision denied entitlement to an 
effective date earlier than March 11, 1992 for the grant of 
service connection for bilateral optic atrophy and determined 
that there was no clear and unmistakable error in the October 
1976 rating decision should be revised or reversed on the 
basis of CUE.

The Court has consistently stressed the rigorous nature of 
the concept of CUE. "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Board has reviewed the record as it existed at the time 
of the July 9, 2001 decision in light of the law and 
regulations then in effect.  As will be discussed in detail 
below, the Board finds that the July 9, 2001 decision was 
consistent with the law and regulations in effect at that 
time.  The correct facts as they were known at the time were 
before the adjudicators, and the Board correctly applied the 
statutory and regulatory provisions.  The Board finds that 
the July 9, 2001 decision was supported by the evidence of 
record at that time and was a reasonable exercise of 
adjudicatory judgment.  

In the July 9, 2001 Board decision, the Board determined that 
the October 1976 rating decision was based upon the record 
and the law which existed at that time and did not involve 
undebatable error, which, had it not been made, would have 
manifestly changed the outcome of the decision.  

In the July 9, 2001 Board decision, the Board indicated that 
although not articulated in any detail in the October 1976 
rating decision, it was clear that a determination was made 
that the moving party had a preexisting condition regarding 
his vision and that there was no aggravation of this 
condition.  

In the July 9, 2001 decision, the Board discussed the 
evidence which was part of the record at the time of the 1976 
rating decision and which was sufficient to support the RO's 
finding of a pre-existing disorder.  The Board concluded that 
it was not unreasonable for the RO to conclude that there was 
clear and unmistakable evidence of a pre-existing condition 
and that the condition was not aggravated.  The Board noted 
that the totality of the material evidence before the RO in 
1976 was sufficient to rebut the presumption of soundness.

In the July 9, 2001 decision, the Board also properly 
addressed the moving party's contentions.  For instance, the 
Board correctly found that to the extent that the moving 
party has argued that the RO improperly weighed and evaluated 
the evidence, such assertions "can never rise to the 
stringent definition of [clear and unmistakable error]."  
Fugo, 6 Vet. App. at 44.

The moving party asserts that there was CUE in the July 2001 
Board decision because the correct date of the diagnosis of 
progressive maculopathy and rule out Stargardt's maculopathy 
was in August 1974 not January 1976 as the Board noted in its 
decision.  This contention is essentially a disagreement as 
to how the facts were weighed and this cannot provide the 
basis for a finding of CUE.  See 38 C.F.R. § 20.1403; see 
also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The moving party contends that in October 1976, service 
connection was denied for refractive error but the Board 
concluded that in October 1976, service connection was denied 
for heredity macular degeneration also diagnosed as 
hereditary optic atrophy.  The moving party asserts that the 
VA and the Board have totally ignored the fact that 
refractive error, macular degeneration, and optic atrophy are 
three separate medical conditions.  The Board points out that 
in the July 2001 Board decision, the Board correctly noted 
that in October 1976, service connection was denied for 
bilateral optic atrophy also diagnosed as hereditary macular 
degeneration.  The October 1976 rating decision notes that 
the moving party had refractive error.  However, the October 
1976 rating decision clearly states that it denied a claim 
for bilateral optic atrophy also diagnosed as hereditary 
macular degeneration.  The Board correctly interpreted the 
facts in the July 2001 decision.  The moving party is 
essentially disputing how the facts were evaluated and this 
is not CUE.  See 38 C.F.R. § 20.1403.  

The moving party asserts that refractive error was not pre-
existing.  The moving party again is essentially disputing 
how the facts were evaluated and this is not CUE.  See 
38 C.F.R. § 20.1403.   

The moving party also asserts that the Board used incorrect 
law in its decision.  The moving party argued that the Board 
incorrectly applied the case law from Hunt v. Derwinski 1 
Vet. App. 292,297 (1991) to rebut the presumption of 
aggravation.  The moving party argues, in essence, that Hunt 
v. Derwinski was not law at the time of the 1976 rating 
decision.  The Board acknowledges that Hunt v. Derwinski was 
not law that existed at the time of the October 1976 rating 
decision and the Board should not have considered this case 
law in the July 2001 decision.  However, this error can not 
be considered to be CUE.  The result would not have been 
manifestly different if the Board had not applied Hunt v. 
Derwinski.  The result of the July 2001 Board decision, that 
there was no CUE in the October 1976 decision, would have 
been the same if the Board had not considered Hunt v. 
Derwinski.  In the July 2001 decision, the Board found that 
in the October 1976 decision, the evidence available in 
October 1976 provided a plausible basis for finding that 
there was no increase in severity of the eye disability 
during service.  The October 1976 rating decision states that 
no permanent aggravation of the pre-existing eye disability 
was established beyond the natural progress of the disease.  
This finding is consistent with the law and regulations in 
effect at that time.   

The moving party also asserts that the Board committed CUE in 
the July 2001 decision because from 1976 to the present, the 
VA never applied 38 U.S.C.A. § 1154 to his claim and 
consideration was not accorded to the time, place and 
circumstance of service.  As noted above, in the July 2001 
decision, the Board found that there was no CUE in the 
October 1976 rating decision and the Board found that the RO 
applied the correct statutory provisions.  The Board concurs 
with the finding of the July 2001 decision.  The October 1976 
rating decision does not cite to 38 U.S.C.A. § 1154 because 
this statute did not affect the outcome.  The record at the 
time of the October 1976 rating decision showed that the 
moving party was not a combat veteran, so it was correct for 
the RO not to consider 38 U.S.C.A. § 1154.  Moreover, the 
moving party has not alleged a "time, place, or circumstance 
of service" that, if considered, would have changed the 
outcome of the 1976 or 2001 decisions.

The moving party also asserts that there was CUE because the 
VA never requested his official military personnel folder and 
his basic training records have never been considered in the 
VA decision making process.  This can not be considered to be 
CUE.  The VA's failure to fulfill the duty to assist is not 
CUE.  See 38 C.F.R. § 20.1403.  The Board points out that 
Rule 1403 specifically states that the Secretary's failure to 
fulfill the duty to assist is not CUE.  See 38 C.F.R. 
§ 20.1403 (d)(2).  Moreover, the moving party has not alleged 
the existence of a document in his military personnel folder 
(which he has obtained) or "basic training records" that, 
if considered, would have changed the outcome of the 1976 or 
2001 decisions.  Thus, these contentions have no merit.

The moving party also asserts that there was CUE in the July 
2001 Board decision because the Board assigned the incorrect 
effective date for the award of the service connection for 
bilateral optic atrophy.  The Board has reviewed the record 
as it existed at the time of the July 2001 decision in light 
of the law and regulations then in effect.  As will be 
discussed in detail below, the Board finds that the July 2001 
decision was consistent with the law and regulations in 
effect at that time.  The correct facts as they were known at 
the time were before the Board, and the Board correctly 
applied the statutory and regulatory provisions.  The Board 
finds that the July 2001 decision was supported by the 
evidence of record at that time and was a reasonable exercise 
of adjudicatory judgment.  

In the July 2001 decision, the Board determined that the 
moving party was not entitled to an effective date earlier 
than March 11, 1992, for the grant of service connection for 
bilateral optic atrophy.  The Board noted that the moving 
party's claim for entitlement to service connection for an 
eye disability was received on March 11, 1993.  In May 1993, 
the RO granted service connection for optic atrophy.  In July 
1993, the RO assigned an effective date of March 11, 1992, 
for the veteran's optic atrophy.  In so doing, the RO cited 
the VA General Counsel opinion, VAOPGCPREC 8-88 (September 
29, 1988).  The effective date was assigned on the premise 
that VAOPGCPREC 8-88 (September 29, 1988) was a liberalizing 
General Counsel opinion.  Thus, the RO assigned an effective 
date of March 11, 1992, one year prior to the receipt of the 
claim.   

In the July 2001 decision, the Board indicated that as to 
whether VAOPGCPREC 8-88 (September 29, 1988) is liberalizing 
or not, a later VA General Counsel opinion, VAOPGCPREC 11-99 
(September 2, 1999) suggests that it is not.  The Board noted 
that the opinion states that General Counsel opinions 
VAOPGCPREC 1-85 and VAOPGCPREC 8-88 can not be considered 
"liberalizing" changes, and that accordingly, the effective 
dates of those documents do not govern the effective date of 
the award under 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114 
(a).  VAOPGCPREC 11-99 (September 2, 1999).  

In the July 2001 decision, the Board indicated that even if 
the effective date for liberalizing regulations under 38 
C.F.R. § 3.114 (a) was not applied, an effective date earlier 
than March 11, 1992 was not warranted.  The Board indicated 
that if the effective date for liberalizing regulations under 
38 C.F.R. § 3.114 (a) was not applied, then 38 C.F.R. § 3.400 
q (ii) for grants of service connection based on new and 
material evidence would be applicable.  Under 38 C.F.R. § 
3.400 (q) (ii), the effective date can only be the date of 
receipt of the new claim, or the date entitlement arose, 
whichever is later.  The Board indicated that regardless of 
which effective date regulation was used (the liberalizing 
regulation of 3.114 (a) or the new and material regulation of 
3.400 (q) (ii)), the earliest effective date that the veteran 
can be assigned is March 11, 1992, one year prior to the 
receipt of his claim on March 11, 1993. 

The Board also pointed out that the record shows that the 
moving party did not file a claim between his last final 
denial of October 1984 and March 11, 1993, the date of 
receipt of the claim to reopen, and for these reasons, an 
effective date earlier than March 11, 1992, was not 
warranted.

The moving party essentially argues that there was CUE in the 
July 2001 Board decision because the Board improperly 
interpreted the March 1993 claim as a claim to reopen, and 
assigned an incorrect effective date based upon a claim to 
reopen not upon a claim for revision based upon CUE.  The 
moving party contends that the RO denied the claim for 
service connection in March 1993 because it lacked new and 
material evidence.  The moving party asserts that the case 
was not reopened and the decision was not appealed.  The 
moving party argues that the RO granted service connection 
for optic atrophy in May 1993 based on review of the 1976 
claim and pursuant to the liberalizing law of VAOPGCPREC 8-
88.  The moving party asserts that in May 1993, the RO 
reviewed the 1976 rating decision to correct the error that 
the optic atrophy pre-existed service, and found that the 
optic atrophy first manifested in service.  The moving party 
argues that regarding the effective date issue, 38 C.F.R. 
§ 3.400 and 38 C.F.R. § 3.114 do not apply.  The moving party 
contends that the Board committed obvious error of law by 
improperly applying 38 C.F.R. § 3.400 and 38 C.F.R. § 3.114.  
The moving party asserts that the Board should have granted 
an effective date earlier than March 11, 1992 based upon 38 
U.S.C.A. § 5110 (a), (b)(1) and 38 C.F.R. § 3.400(b)(2).  The 
moving party asserts that the effective date should have been 
in May 1976, the date of his initial claim.  

It appears that the moving party is arguing that the Board 
committed CUE in the July 2001 decision because the Board 
incorrectly interpreted the facts and incorrectly concluded 
that the claim for service connection for bilateral optic 
atrophy was reopened, when, as the moving party contends, the 
claim was readjudicated in 1993 based upon CUE.   

The Board finds that the moving party's contentions have no 
merit.  In the July 2001 decision, the correct facts were 
before the Board and the statutory and regulatory provisions 
were correctly applied.  It is clear from the evidence of 
record that in March 1993, the moving party filed a claim to 
reopen the claim for service connection for bilateral optic 
atrophy.  The March 1993 claim made no mention of CUE in the 
October 1976 rating decision.  The moving party's claim was 
denied in a March 1993 rating decision.  The rating decision 
specifically indicated that new and material evidence had not 
been submitted and the claim was not reopened.  The moving 
party was notified of this decision in April 1993.  In an 
April 1993 notice of disagreement, the moving party disputed 
the April 1993 rating decision.  The moving party did not 
raise the issue of CUE.  In the May 1993 rating decision, the 
RO indicated that the moving party had filed a claim to 
reopen service connection for bilateral optic atrophy.  In 
the May 1993 rating decision, it is clear that the RO 
reopened the claim for service connection and granted the 
claim based upon the revision of M21-1, Part VI, which was 
made pursuant to the General Counsel's Opinion of November 7, 
1988.  The RO indicated that the grant could not be made in 
light of the General Counsel's Opinion in 1988 and the 
subsequent revision of the M21-1.  There is no indication in 
the May 1993 rating decision that the RO found the October 
1976 to be clearly and unmistakably erroneous.  There is no 
evidence of record that at the time of the May 1993 rating 
decision the moving party had filed a claim for CUE.  Thus, 
the Board, in the July 2001 decision, correctly interpreted 
the facts to show that the moving party had filed a claim to 
reopen the claim for service connection for bilateral optic 
atrophy and the Board correctly applied the law pertinent to 
the assignment of effective dates.      

For the above reasons, the Board finds that the July 2001 
Board decision was adequately supported by the evidence then 
of record and that the statutory and regulatory provisions 
that existed at the time of the July 2001 decision were 
correctly applied.  Therefore, the Board concludes that the 
July 2001 decision did not contain CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403-20.1411.  The motion is 
accordingly denied. 


ORDER

The motion for reversal or revision of the July 2001 Board 
decision is denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


